Citation Nr: 0800779	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-08 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for PTSD.

3.  Entitlement to an increased evaluation for muscle strain 
of the paraspinal muscles of T8-T12, rated as 10 percent 
disabling from October 7, 1998, and as 20 percent disabling 
from March 10, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1980 to October 
1983.  She was born in 1961.

A decision by the Department of Veterans Affairs (VA) 
Regional Office in Washington, D.C., in February 1997 denied 
entitlement to service connection for PTSD; the veteran did 
not file a timely appeal, and the decision became final.  

The veteran thereafter endeavored to reopen that claim, which 
was denied in September 1999, and on which an appeal was 
initially brought to the Board of Veterans Appeals (Board) 
from action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, MI.  (The VARO now with 
jurisdiction is Atlanta, GA).

In a decision in July 2001, the Board held that new and 
material evidence had not been submitted to reopen the claim 
with regard to PTSD, and denied that portion of the appeal.  

The Board also remanded the then pending issue of entitlement 
to an increased (compensable) evaluation for muscle strain of 
the paraspinal muscles of T-8 through T-12.


In the 2001 decision, the Board also specifically noted that 
the veteran had filed a claim for entitlement to service 
connection for a psychiatric disorder in November 1998 new, 
separate and apart from the PTSD claim.  The Board held that 
this was a new claim and referred that claim for initial 
consideration by the VARO.

In a decision in March 2002, the RO, for the first time, 
denied entitlement to service connection for a psychiatric 
disorder other than PTSD.  The veteran submitted an NOD with 
that denial in April 2002 and her appeal was timely filed.

In a rating action by the VARO in May 2003, the rating 
assigned for the veteran's service connected muscle strain of 
the dorsal spine was increased from noncompensabe to 10 
percent disabling from November 17, 1998.  The VARO 
characterized that as a "full grant of the issue on 
appeal".  However, since this is not the maximum assignable, 
the issued remained in active appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993). 

In October 2004, the veteran raised the issue of the rating 
assigned for her service connected disabilities, muscle 
strain of the dorsal spine then rated as 10 percent 
disabling, and muscle strain of the right buttock, then rated 
as noncompensably disabling.  Both of those ratings were 
sustained in action by the VARO in October 2005. 

In February 2006, the veteran and her representative 
endeavored to reopen her claim for service connection for 
PTSD, alleging that her stressor in service was an automobile 
accident, not previously mntioned in that regard.  In action 
by the VARO in August 2006, it was held that new and material 
evidence had not been submitted and that the claim was not 
reopened.  An SSOC was not prepared thereon, nor was a 
separate Substantive Appeal again entered into the file.  
However, the VARO's written discussion of their action in 
February 2006 also specifically noted that she also had a 
pending appeal on the issues shown as ##1 and 3 on the first 
page of the present decision. 




In further action in September 2006, the VARO increased the 
rating assigned for muscle strain of the dorsal spine from 10 
percent to 20 percent disabling from March 10, 2006.  And, 
while an SSOC was issued to include that issue in September 
2006, it did not therein otherwise address the fact that the 
issue was still on appeal in its various ramifications.

In June 2007, the Board remanded the case on the issue shown 
as #1 (inadvertently omitting the other pending appellate 
question(s)) on the front page, solely for the conducting of 
a personal hearing.

A hearing was held before the undersigned Veterans Law Judge 
at the VARO in November 2007.  A transcript is of record.  
[Tr.]  At that time, the veteran discussed her pending claims 
in detail, during which time both she and her representative 
described the claim with regard to mental health issues in 
general psychiatric terms, not distinguishing those 
associated with PTSD from those other than PTSD.  She 
indicated that her only post-service care has been at VA 
facilities which she named.  Tr. at 4.  The veteran 
specifically testified with regard to her current care for 
what has been diagnosed as "PTSD with psychotic tendencies 
and intermittent explosive disorder".  Tr. at 5, 6.  She 
indicated that she had also had stresses and trauma in 
service including in the form of auto accidents, and that her 
current VA physician in Georgia had opined that the 
psychiatric problems were of long-standing and more likely 
than not due to service.  Tr. at 7.  (Such a statement does 
not now appear to be in the file).  

The representative was asked by the Veterans Law Judge, who 
had not had the opportunity review all of the files, as to 
why the issue (#1) was phrased as it was, and the 
representative responded that he did not find anything with 
regard to PTSD in the file.  Tr. at 10.  However, the 
purported possible stressors and other factors of her PTSD 
claim were discussed at length in the remainder of the 
hearing.  The testimony involved stressors related to the 
auto accidents as well as other incidents which had been 
previously reviewed with regard to a CID investigation and 
other drug and assault related circumstances.  


In the aggregate, given the complexity of the psychiatric 
problems herein and the necessity for further development on 
those issues in many areas to include appropriate diagnoses 
(which may or may not include PTSD, psychosis and/or 
neuroses, personality disorder, etc.), the Board construes 
the testimony to reflect substantive incorporation and appeal 
of the PTSD issue with the rest of the pending appeal as to 
mental health problems.  Any current nonprejudicial 
procedural defects with regard to issue #2 can be adequately 
addressed by the actions herein required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As will be discussed below, service medical records are in 
the file.  A few pages apparently from her 201 personnel file 
are now associated with the file in association with her 
current PTSD care, and these reflect difficulties within the 
supervisory structure.  It is unclear whether other such 
documentation is available elsewhere. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

In addition, special provisions apply to claims based on in-
service personal assault:  If a post-traumatic stress 
disorder claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests 

for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007)).

The veteran has been diagnosed with myriad psychiatric 
disabilities ranging from PTSD, bipolar disorder, depression, 
various personality disorders, schizoaffective disorder, 
polysubstance abuse, etc.  The record confirms that she had 
some societal problems before service, in-service and since.  
Not much is known about her situation prior to service, nor 
was this addressed in earlier adjudicative considerations.  

She has claimed on various occasions that her mental health 
problems are now diagnosed as PTSD, and she has delineated a 
number of possible stressors ranging from a CID investigation 
in service which sought to use her as an informant, 
difficulties with other service personnel (both peer and 
supervisory), personal assaults and/or auto accidents.

A service physical examination in 1980 refers to her having 
use marijuana prior to service, having been in psychological 
counseling for family and school problems prior to service, 
and having been seen for enuresis.  She referred to having 
been in Rehabilitation Center when she was 15 when living in 
Ohio.  Pre-service clinical records are in the file relating 
to evaluations only for the urological problems.

She was seen in late October and early November 1981 after 
having been in a car accident, she hit the windshield with 
her head and then scraped her back on the seat.  Cervical X-
rays dated in November 1981 refer to her having been in a 
motor vehicle trauma.  

There is a notation in the file that she had been seen at the 
mental health clinic on January 26 1982; no further reports 
from that visit are of record.  Clinical records from July 
1982 note that she had bee in an auto accident; the car had 
spun, flipped over and hit a pole.  Further X-rays dated in 
July 1982 noted that she had been in an auto accident when 
the car had flipped and she had been thrown out of the car.  
A clinical report from August 1982 indicated that she had 
been referred due to her recent DUI in an alcohol related 
incident.  She was referred to rehabilitation but later 
notation was that she had not entered.  

In her earlier claim regarding PTSD, she alleged intimidation 
and other acts by in-service agencies or individuals seeking 
her to inform on drug users or sellers, and also alleged 
assault, rape, abuse, and discrimination.  On an medical 
evaluation in August 1983, she was noted to have a swollen 
left eye.  She was reported to have had enuresis at age 13, 
and to have had "excessive worry" in July 1983.  It was 
noted that she had residuals of an abrasion on her forehead 
from an auto accident in January 1982; and that she had been 
schooled for 21/2 years at a rehabilitation center at age 15-
16.  

In July 1983, it was noted that she was seen on a self 
referral for situational stress due to her pending separation 
from the military and job-related problems.  She was to be 
followed at the mental health clinic as required.  On a 
physical examination in August 1983, the veteran checked a 
history of depression or excessive worry.  She clarified that 
she had been at the rehabilitation facility from age 15-16 to 
about the age of 18.




In September 1983 she was referred for a drug evaluation but 
did not keep the appointment.  In October 1983, it was noted 
that her medical records had been loaned out and never 
returned.


Medical records refer to her being seen for cramping on more 
than one occasion in September "1986", and for vaginal 
pains in 1986, and for having wet herself and having pressure 
and pain in the groin two weeks earlier in November 1986; she 
was apparently late in a pregnancy at the time.  On one 
occasion testing was positive for trichomonas.  She was seen 
on another occasion for cramping when it was felt that she 
had ovarian cyst(s) and on another for vaginitis.

In her most recent claim relating to PTSD, she indicates that 
her in-service stress involved auto accidents.  Service 
medical records confirm her having been seen for contusions 
and abrasions on her body as a result of a motor vehicular 
accident in 1982 for which she was initially seen at one or 
more private hospitals [Tuomey in Sumter and Richland 
Memorial in Columbia, SC, are named] and then at the medical 
facility at Shaw AFB, SC.  

It is unclear whether additional personnel records including 
a more inclusive 201 file may be available and would be 
helpful in sorting out the aspects of her in-service 
situation.

The veteran has been seen over the years apparently only at 
VA facilities, e.g., Perry Point, MD; Detroit; Washington, 
D.C.; and most recently, Decatur, GA.  Clinical records from 
some of these facilities are now in the file.

There is no medical expert opinion of record as to the 
duration, etiology or causation of her current psychiatric 
problems.  At the hearing, the veteran and her representative 
argued that she is entitled to a VA examination and the 
obtaining of a medical nexus opinion in that regard.




In addition to the problems herein with the mental health 
claim, it is noted that the veteran has asserted that she has 
had increased problems with her service-connected back and 
buttock difficulty and this is in fact reflected in the 
graduated increase in that rating during the pending appeal.  

However, while she underwent a VA orthopedic evaluation in 
October 2004, it is difficult to determine at what point the 
various increases occurred.  There are also alternative 
criteria for rating such disability which do not appear to 
have been fully addressed.  She also alleges that the 
problems have since increased as well, which has not been 
addressed.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating for pain.

A recent SSOC was issued on the issue #3 from the first page, 
but the incremental increase situation has not been addressed 
from the initial appeal when the rating was noncompensably 
disabling and later increased to 10 percent.   

The Board finds that the development of the psychiatric 
issues ##1 and 2 should be undertaken simultaneously in an 
effort to clarify the already confusing diagnoses and related 
circumstances as to her mental health.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.


Finally, during the pendency of this appeal, the Court issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  The Board is confident that the RO will 
address the matter of Dingess compliance on remand.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

    (a)  If the appellant has any additional 
evidence with regard to her psychiatric problems 
before, during or since service, she should 
submit them, and VA should assist as reasonable.  
This data should include, if possible, records 
from her rehabilitative stay from age 15-18 or 
so in OH.

    (b)  An attempt should be made to acquire her 
entire service medical record file.  It is noted 
that during a time frame when an apparent CID 
investigation may have been ongoing, her service 
records were loaned and never returned, as 
specifically noted in the remaining file itself.

    (c)  Her 201 file should be acquired from the 
service department.  If it is unavailable there, 
inquiry should be made as to where the few pages 
associated with her PTSD file for current care 
were obtained, and the rest of the file should 
be obtained from that source.  
    
    
    
    (d)  All VA clinical treatment and evaluative 
records for mental health issues since service 
and for current orthopedic care, should be 
acquired including from VAMC's in Washington DC, 
Detroit, MI, Perry Point and Baltimore, MD and 
Decatur (Atlanta), GA.

2.   The veteran should be scheduled for a VA 
orthopedic examination to determine the nature 
and extent of her muscle strain of the 
paraspinal muscles of T8-T12.  The claims folder 
must be made available to the examiner to review 
in conjunction with the examination.  All 
appropriate tests deemed necessary should be 
accomplished.  The examiner should provide a 
comprehensive report including the complete 
rationale for all conclusions made.
    
    (a)  The examiner should fully describe the 
degree of limitation of motion of the joint or 
joints affected by the muscle strain of the 
paraspinal muscles of T8-T12..  Any limitation 
of motion must be objectively confirmed by 
clinical findings such as swelling, muscle 
spasm, or satisfactory evidence of painful 
motion.  Complete range of motion studies should 
be performed to accurately ascertain the amount 
of limitation of motion present.  
    
    (b)  The inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance should be described, and the degree of 
functional loss due to pain should also be 
indicated, per 38 C.F.R. § 4.40.
    
    (c)  It should be indicated whether there is 
more or less movement than normal, weakened 
movement, excess fatigability, incoordination, 
pain on movement, swelling, deformity or atrophy 
of disuse, per 38 C.F.R. § 4.45.

3.  The veteran should then be scheduled for a 
VA psychiatric evaluation to endeavor to sort 
out the many facets to her mental health claim.  
All records must be available to the examiner 
including those obtained pursuant to this 
remand.  Written responses should be provided to 
the following:
    
    (a) what are the correct diagnoses for her 
pre-service, in-service and post-service mental 
health problems;

    (b) to what are these disabilities 
attributable;

    (c) to what extent did service or 
experiences therein impact her mental health 
including pre-service problems to include but 
not limited to whether pre-service problems were 
increased, changed or altered in or as a result 
of service; 

    (d)  Each of the above opinions should be 
couched in terms of whether it is at least as 
likely as not (i.e., to at least a 50-50 degree 
of probability) or whether such an association 
or relationship is unlikely (e.g., less than a 
50-50 degree of probability.  The Board notes 
that "as likely as not" does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find in 
favor of causation as it is to find against it.

4.  The case should then be reviewed, and if the 
decision remains unsatisfactory, a SSOC should 
be issued on all pending issues, and the veteran 
and her representative should be given a 
reasonable opportunity to respond.  The case 
should then be returned to the Board for further 
appellate review.  The veteran need do nothing 
further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J,. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

